DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Yuzo Imoto et al. (US 20130323578 A1 – cited in IDS filed on 01/26/2022).
Regarding claim 1, Imoto discloses a positive electrode (24) for an alkaline secondary battery (2, nickel-metal hydride rechargeable battery), comprising a positive electrode core and a positive electrode mixture packed in the positive electrode core ([0015] & [0027] regarding positive-electrode mixture held in the positive-electrode substrate), wherein:
the positive electrode mixture comprises a nickel hydroxide powder (38) that is an aggregate of a particle of nickel hydroxide as a positive electrode active material (36, [0029]-[0031] regarding positive-electrode mixture contains positive-electrode active material particles, which comprises of a base particle that are particles of nickel hydroxide), and a conductive material (40, [0030] regarding conductive layer);
the conductive material is a high-valent cobalt compound provided with a high valence and having a valence of higher than three ([0069] regarding highly-conductive cobalt oxyhydroxide and has Co3+), the high-valent cobalt compound containing sodium ([0069] regarding 40 containing sodium); and
the conductive material is in an amount of 0.5 parts by mass or more and 5.0 parts by mass or less based on 100 parts by mass of the positive electrode active material (36; [0033] regarding amount of cobalt is between 0.5 and 6 weight % relative to the 36, which overlaps substantially with the claimed range with sufficient specificity to anticipate the range, but also makes obvious the choice of the portion of the prior art range corresponding to the claimed range).
Regarding claim 2, Imoto further discloses the positive electrode for an alkaline secondary battery according to claim 1, wherein:
the particle of nickel hydroxide (38) has a conductive layer (40) formed by the sodium-containing high-valent cobalt compound, on a surface thereof ([0039] regarding cobalt compound contains sodium to increase stability of 40).
Regarding claim 3, Imoto discloses an alkaline secondary battery (2) comprising a container (10, outer can), and an electrode group (22, electrode assembly) that is accommodated in the container together with an alkaline electrolyte solution ([0023] 22 is arranged in 10; [0025] regarding alkaline electrolyte is in 10), wherein:
the electrode group (22) comprises a positive electrode (24) and a negative electrode (26) superposed with a separator (28) being interposed therebetween ([0023] regarding 24 and 26 with 28 interposed between), and
the positive electrode (24) is the positive electrode for an alkaline secondary battery according to claim 1.
Regarding claim 4, Imoto discloses the alkaline secondary battery according to claim 3, wherein:
the negative electrode (26) comprises a hydrogen storage alloy ([0055] hydrogen-absorbing alloy).
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Masaaki Takei et al. (US 20130260216 A1).
Rejection follows the same general thrust as the rejection above, as the disclosures are substantially identical with respect to the claimed features. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kunihiko Miyamoto et al. (US 6528209 B2) regarding positive electrode active material for alkaline secondary battery and comprises of cobalt with valence of about 3 that is referred to as “active material II” (Col. 7 Lines 23-32).
Jun Ishida et al. (US 20050175896 A1) regarding positive electrode active material for alkaline secondary battery and comprises of cobalt with valence of 3.05 ([0034]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721